DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-5, 7-9, and 11-22 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1 and 9 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
A package structure, comprising: a semiconductor substrate, having an active surface; a first semiconductor device, located on the active surface of the semiconductor substrate; a first redistribution structure, located on the active surface of the semiconductor substrate and electrically connected to the first semiconductor device; conductive terminals, located over and electrically connected to the first redistribution structure, wherein the first redistribution structure is located between the semiconductor substrate and the conductive terminals; a second redistribution structure, located on and connected to the first redistribution structure, wherein the second redistribution structure is located between the first redistribution structure and the conductive terminals, wherein the first redistribution structure is located between the second redistribution structure and the semiconductor substrate; and a signal terminal and a power terminal, located on and electrically connected to the first redistribution structure, wherein a size of the signal terminal is less than a size of the power terminal, and the first redistribution structure is electrically connected to the second redistribution structure through the signal terminal and the power terminal,
as the underlined limitations are specifically structured and as they are interrelated with each other.
With respect to independent product claim 9: 
A package structure, comprising: an integrated circuit component, comprising a semiconductor substrate; a passive device, located on the semiconductor substrate of the integrated circuit component; an insulating encapsulation, encapsulating the integrated circuit component; and a first redistribution structure, located on the semiconductor substrate of the integrated circuit component and the insulating encapsulation, wherein the first redistribution structure is electrically coupled to the integrated circuit component and the passive device wherein the insulating encapsulation has a first surface and a second surface opposite to the first surface along a stacking direction of the integrated circuit component and the first redistribution structure wherein an active side of the integrated circuit component is substantially coplanar to the first surface of the insulating encapsulation, and a backside side of the 5Customer No.: 31561 Application No.: 16/944,173 Docket No.: 073951-US-PA-OC integrated circuit component is embedded in the insulating encapsulation and located between the first surface and the second surface of the insulating encapsulation,
as the underlined limitations are specifically structured and as they are interrelated with each other.
Although various prior art references (see, for example, Yu '189) disclose several of the limitations in product claims 1 and 9, these references neither anticipate nor render obvious the above identified limitations as they are specifically structured and as they are interrelated with each other.
Independent process claim 17 is allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent process claim 17: 
A method of manufacturing a package structure, comprising: providing a semiconductor substrate having an active surface; forming a first semiconductor device on the active surface of the semiconductor substrate; forming a first redistribution structure on the active surface of the semiconductor substrate, the first redistribution structure being electrically connected to the first semiconductor device; encapsulating the semiconductor substrate in an insulating encapsulation; forming conductive terminals over the first redistribution structure, the conductive terminals being electrically connected to the first redistribution structure, wherein the first redistribution structure is located between the semiconductor substrate and the conductive terminals; Application No.: 16/944,173Docket No.: 07395 1-U S-PA-OCdisposing a second redistribution structure over the first redistribution structure, the second redistribution structure connecting to the first redistribution structure and being between the first redistribution structure and the conductive terminals, the first redistribution structure being between the second redistribution structure and the semiconductor substrate, wherein the first redistribution structure is electrically connected to the second redistribution structure through the signal terminal and the power terminal; and forming a signal terminal and a power terminal on the first redistribution structure, the signal terminal and the power terminal being electrically coupled to the first redistribution structure, and a size of the signal terminal being less than a size of the power terminal, wherein the first redistribution structure is electrically connected to the second redistribution structure through the signal terminal and the power terminal,
as the underlined limitations are specifically performed and as they are interrelated with each other. 
Although various prior art references (see, for example, Yu '189) disclose several of the limitations in process claim 17, these references neither anticipate nor render obvious the above identified limitations as they are specifically performed and as they are interrelated with each other.
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814